DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1. 	This office action is in response to communications filed 12/28/2020 Claims 21, 23, 25, 27, 28, 35 are amended. Claims 22, 24, 26, 29-34, 36-40 are previously presented. Claims 1-20 are cancelled. 

Response to Arguments
Applicant’s arguments with respect to claims 21-40 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. 	Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application 2012/0035934, Cunningham in view of U.S. Patent Application 2014/0254880, Srinivasan et al. (hereinafter Srinivasan) further in view of U.S. Patent Application 2015/0363070, Katz.

 	Regarding Claim 21, Cunningham discloses A system for interactively updating a display on a surface, (Fig. 1; [0033], image may be updated) comprising: 
 	a computer (Fig. 4: 412 processing unit));
 	a single camera collecting both color data comprising image color data and depth data comprising distance to target information, wherein the system for interactively updating the display on the surface utilizes the single camera to collect both the color data and the depth data ([0046], the optical input device 18 may simply comprise a single camera to capture images of and/or light reflected off of the input object 30 as it is pointed at and/or touches the projected display 26); 
 	a projector (Fig. 1: 102 projector);
	wherein the computer (Fig. 44: 412 central processing unit and 422 processor(s)) is coupled to at least one of the single camera (Fig. 4: 416 optical input) ) and the projector (Fig. 4: 414 projector; Fig. 4: 412 central processing unit computed to projector and optical input and other peripheral devices);
	wherein the depth data is determined utilizing frame data ([0045], first camera 20 may comprise a time-of-flight camera for capturing depth information relating to the position of the input object 30), relating to a trigger area comprising a three-dimensional shape bounded by a series of points which form lines that enclose a volume, ([0030], cursor position corresponding to the location at which the user is pointing), wherein the frame data are generated by the same single camera that collects both the color data and the depth data ([0046], the optical input device 18 may simply comprise a single camera to capture images of and/or light reflected off of the input object 30 as it is pointed at and/or touches the projected display 26);
	determining a trigger event occurred within the trigger area (Figs. 1 and 2; [0029], processing unit 12 to determine the precise location at which the input object 30 is located relative to the projected display 26. As such, appropriate control signals may be triggered such that the central processing unit 12 may perform an appropriate action in response to the user pointing at and/or touching portions of the projected display 26); and
 	the projector (Fig. 1: 14 projector) displays on the surface (Fig. 1: projection surface 24) based on the determined trigger event (Fig. 1: 30 and other user-selectable interface elements 28; [0030], interface elements 28 may comprise user input features that, when selected by the user, trigger control signals to be sent to the central processing unit 12 so that an action may be performed in accordance with the user's selection).
 	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the Speech Generation Device 10 as taught in Cunningham to include a single camera to interactively update the display of the surface (see paras [0046], Cunningham) to obtain predictable results.  
 	However, Cunningham does not explicitly disclose a single camera collecting both color data comprising image color data and depth data comprising distance to target information;
 	relating to a trigger area comprising a three-dimensional shape bounded by a series of points which form lines that enclose a volume,
 	wherein at least two frame of data are compared for detecting a change in depth
 	Srinivasan teaches a single camera ([0020], camera) collecting both color data comprising image color data and depth data comprising distance to target information;
 	relating to a trigger area comprising a three-dimensional shape bounded by a series of points which form lines that enclose a volume,
 	wherein at least two frame of data are compared for detecting a change in depth ([0050], movement detector 612 compares a first frame of image data with a previous (second) frame of image data to detect any changes (e.g., beyond a threshold amount of change) in, for example, depth)
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention modify the camera(s) as taught in Cunningham with a movement detector as taught in Srinivasan for the purposes of enhancing user entertainment experience. 
 	Cunningham in view of Srinivasan does not explicitly disclose collecting both color data comprising image color data and depth data comprising distance to target information;
 	relating to a trigger area comprising a three-dimensional shape bounded by a series of points which form lines that enclose a volume,
 	Katz teaches collecting both color data comprising image color data (Fig. 1; [0037], activation of an activatable object may cause a change in the activatable object. The change in the activatable object may be selected from a change in color) and depth data comprising distance to target information ([0033], changing distances between objects in the 3D image. [0048], (b) analyzing images obtained by the one or more cameras to determine when one or more predetermined activating objects are located at a location in the space in front of the display where an activatable object is located);
 	relating to a trigger area comprising a three-dimensional shape bounded by a series of points which form lines that enclose a volume (Fig. 1, fig. 3; [0039], Camera detecting an activating object in one or more images from a 2D camera may be a trigger for locating the activating object in the 3D space. [0084], activatable object 26 that is localized in the 3D space in front of the display)
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention modify the camera(s) as taught in Cunningham in view of Srinivasan with a three-dimensional trigger area on a display region as taught in Katz for the purposes of enhancing user entertainment experience.

Regarding Claim 22, Cunningham discloses The system of claim 21 wherein the projector (Fig. 1: projector 14) displaying on the surface (Fig.1: projection surface 24) step comprises:
 	selecting a flat projector area as a base image file (Figs. 1, 2, 3, 5, flat projector area );
 	performing an affine transform on the base image file to create an intermediate image file ([0033], the projector 14 may include processing features and hardware components to enable the projector 14 to process, manipulate and/or transform signals (e.g. image file) transmitted from the central processing unit 12 (i.e. image file) into projectable images that may be projected onto any suitable surface 24); and performing a non-affine transform on the intermediate image file to derive the first image file ([0013], button, menu, or other graphical user interface element to be selected is located, Examiner notes that a button can be circular (i.e. non-affine)…see [0035],) . 

4. 	Regarding Claim 23, Cunningham discloses The system of claim 22:
 	wherein the step of detecting further comprises:
 	comparing a pixel of the depth data that is related to the volume that is associated with the trigger area to a corresponding baseline depth to determine if the pixel includes an object that is a threshold amount above the baseline depth.(figs. 1, 2, 3, 5; [0049], In order to evaluate the success of the calibration procedure, a test may be conducted as follows. The user may be asked again to touch and/or point at several points displayed on the projected display 26 using the input object 30, the locations of the input object 30 are estimated using the mapping function, and an average error (in pixels) is computed between the actual points and the estimated ones. If the error is above a threshold, then the user may be required to re-calibrate)
 	
5. 	Regarding Claim 24, Cunningham discloses The system of claim 23:
 	wherein the step of detecting further comprises:
([0049], In order to evaluate the success of the calibration procedure, a test may be conducted as follows. The user may be asked again to touch and/or point at several points displayed on the projected display 26 using the input object 30, the locations of the input object 30 are estimated using the mapping function, and an average error (in pixels) is computed between the actual points and the estimated ones. If the error is above a threshold, then the user may be required to re-calibrate)

6. 	Regarding Claim 25, Cunningham discloses The system of claim 23:
 	wherein the step of detecting further comprises:
 	calculating whether 20% or more of the trigger volume associated with the trigger area is occupied for at least three frames of data. (Fig. 3: [0065], the optical input device(s) 316 may be configured to have a field of view angle (I.e. trigger volume) generally corresponding to the angle at which the projector 314 is designed to project images onto the projection surface 320. As such, the optical input device(s) 316 may be capable of capturing images and/or other suitable imagery data relating to the position of the user's finger or other input object regardless of the surface on which the projected display 322 is projected…[0035], In order to produce the desired image, the source image is deconstructed into electronic signals, which are transmitted to the semiconductor chip. Thus, by rapidly switching the mirrors between the on and off positions (e.g., up to several thousand times per second) and may convert the electronic signals into a projectable image.)

7. 	Regarding Claim 26, Cunningham discloses The system of claim 23, further comprising: 
 	a display (26);
 	the computer further configured to perform the steps of:
([0030]-[0032], physically touching or contacting the projection surface 24);
 	sending a control image to the display based on the selection of the first tab ([0030]-[0032], opening a new window, highlighting a key on a displayed keyboard and the like); 
 	adding a trigger control to the application ([0029], user pointing at and/or touching portions of the projected display 26 ; and,
 	updating the trigger control based on a movement of a comer of the trigger control ([0030]-[0032], physically touching or contacting the projection surface 24 correspond to a plurality of different functions such as opening a new window, highlighting a key on a displayed keyboard and the like).

8. 	Regarding Claim 27, Cunningham discloses The system of claim 26:
 	wherein the computer is further configured to perform the steps of: 
 	receiving a selection of a second tab of the application ([0030]-[0032], physically touching or contacting the projection surface 24…number of user inputs (i.e. physically touching)); 
 	updating the control image ([0033], image may be updated) sent to the display (26) to include the color data and the depth data after the second tab is selected ([0045], second camera 22 may comprise a color or red-green-blue (RGB) camera for providing imagery data corresponding to the input object's location); and,
 	associating the trigger area and the volume with the trigger control. Fig. 3: [0065], the optical input device(s) 316 may be configured to have a field of view angle (I.e. trigger volume) generally corresponding to the angle at which the projector 314 is designed to project images onto the projection surface 320. As such, the optical input device(s) 316 may be capable of capturing images and/or other suitable imagery data relating to the position of the user's finger or other input object regardless of the surface on which the projected display 322 is projected)

9. 	Claim 28 is the Method claim, as rejected with respect to the same limitations as discussed in Claim 21. 

10. 	Claim 29 is the Method, as rejected with respect to the same limitations as discussed in Claim 22. 

11.	Claim 30 is the Method claim, as rejected with respect to the same limitations as discussed in Claim 23. 

12. 	Claim 31 is the Method claim, as rejected with respect to the same limitations as discussed in Claim 24. 

13. 	Claim 32 is the Method claim, as rejected with respect to the same limitations as discussed in Claim 25. 

14. 	Claim 33 is the Method claim, as rejected with respect to the same limitations as discussed in Claim 26. 

15. 	Claim 34 is the Method claim, as rejected with respect to the same limitations as discussed in Claim 27. 

 	Claim 35 is a CRM claim, as rejected with respect to the same limitations as discussed in Claim 21. 

17. 	Claim 36 is a CRM claim, as rejected with respect to the same limitations as discussed in Claim 22. 

18. 	Claim 37 is a CRM claim, as rejected with respect to the same limitations as discussed in Claim 23. 

19. 	Claim 38 is a CRM claim, as rejected with respect to the same limitations as discussed in Claim 24. 

20. 	Claim 39 is a CRM claim, as rejected with respect to the same limitations as discussed in Claim 25. 

21. 	Claim 40 is a CRM claim, as rejected with respect to the same limitations as discussed in Claim 26. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER KHALID whose telephone number is (571)270-5997.  The examiner can normally be reached on Monday- Friday 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on (571) 272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMER KHALID/Examiner, Art Unit 2422                                                                                                                                                                                                        
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422